Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
	Claims 1, 3-6, and 8-18 are pending. Claim 12 is withdrawn. Claims 2 and 7 are canceled. Claims are 1, 3-6, 8-11 and 13-18 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3, 5, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anraku et al. (US2012/0070350A1, published 03/22/2012).
Anraku et al. teaches a serum or plasma separating composition contains a liquid resin component having a partition wall-forming capability, a hydrophilic inorganic powder, a hydrophobic inorganic powder, and an organic compound serving as a thixotropy enhancer, wherein the organic compound is a polyalkylene glycol (abstract). Anraku et al. teaches separating compositions was contained in polyethylene terephthalate-made test tube in an amount of approximately 1.2 g for each tube, thereby preparing ten blood testing containers (see para. [0087]), which reads on a device comprising a bottomed tube-shaped container closed at one end and opened at the other end and a cell separating agent with thixotropic property housed in the tube-shaped container. Anraku et al. further teaches the blood sample is centrifuged with a centrifuge, the cellular component in the blood sediments below and serum or plasma is obtained as a supernatant liquid (see para. [0069]), which reads on the device is capable of separating tumor cells and blood cells other than tumor cells, as Anraku et al. teaches separating cellular components from serum or plasma in a test tube. Anraku et al. teaches water and the hydrophilic inorganic powder into the liquid resin component, hydrophilic inorganic powder particles may cause strong aggregation (see para. [0063]). Anraku et al. teaches the hydrophilic inorganic powder and a hydrophobic inorganic power are used together and these inorganic powders are not particularly limited so long as their particle surfaces are hydrophilic or hydrophobic and examples of the inorganic powders include silica, or clay minerals including bentonite and smectite, titanium dioxide-based fine powders, and alumina-based fine powders (see paras. [0024]-[0026]). Anraku et al. teaches the more preferred inorganic powders are silica and clay materials such as bentonite and smectite (see para. [0025]). Anraku et al. teaches the hydrophilic and hydrophobic inorganic specific gravity is 1.07 (see Table 1), which reads on wherein the cell separating agent comprise a liquid component and inorganic powders and has a specific gravity ranging from 1.065 to 1.080. Anraku et al. teaches the evaluation results serum and plasma separating compositions is 1.05 (see Tables 8 and 18). Anraku et al. teaches separating serum or plasma from blood by centrifugation using a difference in specific gravity between blood components (see para. [0001]). 
Examiner notes that the intended use for “concentration and separation of circulating tumor cells” and “capable of separating tumor cells and blood cells other than the tumor cells after centrifugation” (emphasis added) must result in a structural difference between the prior art’s device and the claimed invention in order to patentably distinguish the claimed invention. If the prior art structure is capable of performing the intended use, then the prior art’s device would meet the claimed invention. It is noted that the device does not include the blood-derived specimen, as stated above, the recitation is intended use. Therefore the specific gravity value does not include the blood-derived specimen. 
Even though Anraku et al. teaches inorganic powders include silica, or clay minerals including bentonite, smectite, titanium dioxide-based fine powders, and alumina-based fine powders, Anraku et al. does not explicitly teach the inorganic powders comprise silica and a non-silica powder. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine silica inorganic powder with either bentonite, smectite, 
With regard to claim 3, Anraku et al. teaches liquid resin component in the serum or plasma separating composition of wherein the necessary fluidity and specific gravity to develop the partition wall-forming capability and the specific gravity is the ratio of the density of liquid resin component wherein the specific gravity is 1.07 (see para. [0022] and Table 1).
With regard to claim 4, Anraku et al. teaches the cell separating reagent comprises a polyalkylene glycol with at least 3000 molecular weight and polyalkylene glycol and/or is at most 5% by weight of the total amount of serum or plasma separating composition (see paras. [0045]-[0046]). 
With regard to claim 5, Anraku et al. teaches add an anticoagulant (see para. [0070]).
With regard to claims 17 and 18, Anraku et al. teaches the hydrophilic inorganic powder and a hydrophobic inorganic power are used together and these inorganic powders are not particularly limited so long as their particle surfaces are hydrophilic or hydrophobic and examples of the inorganic powders include silica, or clay minerals including bentonite and smectite, titanium .

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anraku et al. (US2012/0070350A1, published 03/22/2012), as applied to claim 1 above, and further in view of Thomas et al. (US2003/0185817A1, published 10/2/2003, of record).
Anraku et al. has been discussed above but fails to teach aggregating agent (claims 6 and 8-9), wherein the aggregation agent is 25 to 150 µl based on 1 mL of a blood specimen (claim 10)
Thomas et al. teaches tubes for separating cells (see para. [0033]). Thomas teaches separating blood cells with an antibody composition (abstract). Thomas et al. teaches antibody complexes (abstract). Thomas et al. teaches monitoring efficient removal (see para. [0170]). Thomas et al. teaches removed by centrifugation (see para. [0013]). Thomas et al. teaches that the aggregating agent can be any agent that can accelerate aggregate or agglutinate [0036]. Thomas et al. teaches contacting with the aggregating agent and the antibody composition and the desired cells remain in the suspension of the container (see para. [0037]). Thomas et al. teaches evacuated blood collection tube container containing anti-coagulant and thixotropic (see paras. [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ specific antibodies as taught by Thomas et al. into the test tube device of Anraku et al. and Kawabe et al. for cell detection.
One of ordinary skill in the art would have been motivated to employ specific antibodies as taught by Thomas et al. into the test tube device of Anraku et al. and Kawabe et al. for cell 
With regard to claim 9, Thomas et al. teaches antibodies for leukocyte antigens see pg. 12, Table 1. Thomas et al. teaches separating cells by immunorosetting the cells with erythrocytes [0013].  
With regarding to claim 10, Thomas et al. teaches adding 100 µL antibody composition per mL of blood [0086]. It would have been obvious to add 100 µL antibody composition because it has been taught by Thomas et al. to be effective in cell aggregation. 

Claims 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anraku et al. (US2012/0070350A1, published 03/22/2012), as applied to claim 1, 3, or 5 above, and further in view of Kawabe et al. (JPH-10010121A, published 01/16/1998, IDS submitted 04/14/2017, a machine English translation is of record).
Anraku et al. has been discussed above but fails to teach at least partially sealed by a plug configured to be pierceable and the inside thereof is depressurized (claims 11, 13 and 15). 
Kawabe et al. teaches the plug seals the opening of the tube body [0013] and the sealed tube would reduce pressure condition [0020]. Kawabe et al. teaches the corpuscle component which is stored in the plug which seals the opening of the tube body [0004]. Kawabe et al. teaches blood separation tube (Fig 1). Kawabe et al. teaches that it is divided into a plasma layer, a separating-medium layer, and a blood cell layer from a top as a result of the separating medium [0054]. Kawabe et al. teaches that if a material is heavier than 1.09 or more specific gravity, then 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug seals as taught by Kawabe et al. with the test tube of Anraku et al. to separate blood components.
	One of ordinary skill in the art would have been motivated to use the plug seals as taught by Kawabe et al. with the test tube of Anraku et al. to separate blood components because Kawabe et al. teaches that the sealed test tube would reduce pressure condition. One would have a reasonable expectation of success in using the plug seals as taught by Kawabe et al. with the test tube of Anraku et al. because it was well understood by Kawabe et al. to seal the opening of the test tube for storage. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anraku et al. (US2012/0070350A1, published 03/22/2012) and Thomas et al. (US2003/0185817A1, published 10/2/2003, of record), as applied to claim 6 above, and further in view of Kawabe et al. (JPH-10010121A, published 01/16/1998, IDS submitted 04/14/2017, a machine English translation is of record).
Anraku et al. and Thomas have been discussed above but fail to teach at least partially sealed by a plug configured to be pierceable and the inside thereof is depressurized (claim 16). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plug seals as taught by Kawabe et al. with the test tube of Anraku et al. and Thomas et al. to separate blood components.
	One of ordinary skill in the art would have been motivated to use the plug seals as taught by Kawabe et al. with the test tube of Anraku et al. and Thomas et al. to separate blood components because Kawabe et al. teaches that the sealed test tube would reduce pressure condition. One would have a reasonable expectation of success in using the plug seals as taught by Kawabe et al. with the test tube of Anraku et al. because it was well understood by Kawabe et al. to seal the opening of the test tube for storage. 
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that the Office Action fails to teach, disclose, or suggest all of the features, with particular emphasis on the features “wherein the cell separating agent comprises a liquid component and inorganic powders and has a specific gravity ranging from 1.065 to 1.080, and the inorganic powders comprise silica and a non-silica powder. Applicant argues on page 8 that Anraku et al. fails to teach or suggest “wherein the cell separating agent comprises a liquid component and inorganic powders and has a specific gravity ranging from 1.065 to 1.080. Applicant further argues on page 8 that Table 1 of Anraku et al. merely shows that the specific gravity of the liquid resin component in the serum or plasma separating composition is 1.07; this is not the specific gravity of the serum or plasma separating composition. That is, the specific gravity of 1.07 disclosed in Table 1 of Anraku et al. relates to the liquid resin component of the 
  The arguments are not found persuasive for the following reasons. The present claims are directed to a device (i.e., a product) that has a bottomed tube-shaped container and a cell separating agent wherein the cell separating agent comprises a liquid component and inorganic powders. As stated in the 103 rejection above, it would have been obvious to produce a specific gravity of 1.07 because Anraku et al. teaches that multiple forms of inorganic powders are used together to separate cellular components in blood samples and these inorganic powders are not particularly limited so long as their particle surfaces are hydrophilic or hydrophobic. Further, para. [0126] of Anraku indicates that the hydrophilic inorganic powder to hydrophobic inorganic powder ratio was set at various values. In other words, the content of the inorganic powders in the cell separating agent are modifiable for a particular cell separation. As stated above, Anraku et al. teaches the specific gravity of the liquid resin component is preferably 1.07 and that the liquid resin component in the serum or plasma separating composition has the necessary fluidity and specific gravity to 
With regard to the limitations of inorganic powders comprise silica and a non-silica powder, Anraku et al. teaches that there are two forms of inorganic powders are used (hydrophilic and hydrophobic). Anraku et al. further teaches that inorganic powders are not particularly limited so long as their particle surfaces are hydrophilic or hydrophobic (see para. [0024, also cited in the rejection) Anraku et al. teaches that silica and clay mineral such as bentonite and smectite inorganic powders are more preferred (see para. [0025]). Therefore it is obvious that the person of skill in the art can use multiple inorganic powder materials (i.e., silica and bentonite or smectite) to separate cellular components in blood samples so long as the particle surfaces are hydrophilic or hydrophobic. In doing so, the person of ordinary skill in the art would modify the specific gravity of the separating composition for separating cells. 
With regard to unexpected and superior results, Applicant has not provided evidence that commensurate in scope with the claimed subject matter. To show unexpected results, the evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). In this case, Examples 2 to 10 and 12 disclose that the cell separating agent is a combination of the liquid component, silica, non-silica powder, and polyalkylene glycol to produce good results under partition strength (see Table 3). However, the instant specification discloses that without polyalkylene glycol (see Example 11 of Tables 2 and 3), there is cracking in the state of the partition formation and fair in partition strength. Therefore the presence of polyalkylene glycol is required to evaluate cell recovery by 
With regard to rejoinder, the examined claims are not allowable therefore rejoinder is not proper. Examiner notes that claim 12 does not require all the limitations of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 3-6, 8-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8623655B2 (‘655) in view of Anraku et al. (US2012/0070350A1, published 03/22/2012), Kawabe et al. (JPH-10010121A, published 01/16/1998, IDS submitted 04/14/2017, a machine English translation is of record), and Thomas et al. (US2003/0185817A1, published 10/2/2003, of record).
Patent No. ‘655 recites a serum or plasma separating composition containing: an organic compound serving as a thioxtropy enhancer wherein the organic compound is a polyalkylene glycol. Patent further teaches a hydrophilic inorganic powder and a hydrophobic inorganic powder. Patent No. ‘655 further recites a copolymer. Claim 7 recites silica. Claim 10 recites a container body. However the Patent No. ‘655 does not recite a tube-shaped container and a specific gravity ranging from 1.065 to 1.080 and the inorganic powders comprise a non-silica powder. 
Anraku et al., Thomas et al., and Kawabe et al.  have been discussed in the above rejection. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have made and used the blood collection container as recited by Patent No. ‘655 with the specific gravity as taught by Anraku et al. because it would have been desirable to effectively separate the blood sample into different layers. It would have been obvious to have used the inorganic powders comprising silica and a non-silica powder because said inorganic powders are modifiable to have a hydrophilic or hydrophobic surfaces in a device for separating cellular components. It would have been obvious to employ specific antibody as taught by Thomas .
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.  Applicant argues that “wherein the cell separating agent comprises a liquid component and inorganic powders and has a specific gravity ranging from 1.065 to 1.080, and the inorganic powders comprise silica and a non-silica powder”. Moreover, Anraku et al., Kawabe, and Thomas, fail to cure the deficiencies in Patent No. 8623655B2 for the reasons noted above with regard to the prior art rejections under 35 U.S.C. 103. For the reasons stated in the above response under 103, Anraku et al. teaches the limitations of a specific gravity ranging from 1.065 to 1.080, as recited, and that it would have been obvious to incorporate the inorganic powders comprise a non-silica powder (see above).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635